            Case 2:20-cv-00112-SMJ                  ECF No. 21           filed 10/15/20    PageID.188 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                                   FILED IN THE
                                                     Eastern District of Washington                            U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON

                         J.D. MILLER,

                                                                     )
                                                                                                          Oct 15, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00112-SMJ
                           JERI BOE,                                 )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner’s Motion to Voluntarily Dismiss Petition (ECF No. 19) is GRANTED pursuant to Federal Rule of Civil
’
              Procedure 41(a).
              The First Amended Petition, ECF No. 16, is DISMISSED WITHOUT PREJUDICE.
              Judgment of dismissal without prejudice is entered.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                            on a motion to
      Voluntarily Dismiss Petition (ECF No. 19).


Date: 10/15/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
